Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Amendment filed on 2/9/2022 and IDS filed on 11/11/2021. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims are maintained under prior art OH as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section cite below.
 Claims 24-27, 29-36, and 38-44 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 24-27, 29, 30, 33-35, 38, 40, 41 and 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,675,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses .


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 24-27, 29-36, and 38-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. (U.S. Pub. No. 2016/0204642 A1).

As per claim 24, OH discloses:
An apparatus of an electronic device, the apparatus comprising: 
user interaction detection circuitry to detect user activity on the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162l , pen sensing panel 162a, hand sensing panel 162b); and 
control circuitry coupled to the user interaction detection circuitry to (See Figure 2, i.e. control unit 10): detect a presence of a wireless charging apparatus in proximity to the electronic device to charge the electronic device (See Figure 2, i.e. wireless reception module 12 & Para [0023]-[0024], i.e. sensing signal to the control prior art include receiver that received wireless power, therefore would detect the presence wireless charging]); 
receive user activity information from the user interaction detection circuitry associated with the user activity on the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] –[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as the user activity as cited above] ); 
receive sensor data from one or more sensors associated with an environmental condition that indicates a presence of human tissue in proximity to the electronic device (See Para [0033], i.e. proximity sensor…temperature sensor…whether an object approaches a mobile terminal…internal/external temperature of the mobile terminal, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]); and
provide, to the wireless charging apparatus based on the detection of presence of the wireless charging apparatus (See Para [0025], i.e. wireless power reception module…communicate with the wireless power transmission apparatus, Para [0046], i.e. wireless charging through authentication, Para [0057], Para [0072], i.e. , the received user activity information and the sensor data, an indication of presence of human tissue in proximity to the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] - See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]–[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as providing as the user activity control the charging process and also control stop charging when sense temperature result of human tissue and human proximity sensor is considered as the providing as cited above] ).



As per claim 26, OH discloses all of the features of claim 24 as discloses above wherein OH also discloses wherein the user activity includes user interaction with a user interface of the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 27, OH discloses all of the features of claim 24 as discloses above wherein OH also discloses wherein the control circuitry is further to establish a wireless communication link with the wireless charging apparatus, wherein the indication of the user activity is provided via the wireless communication link (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user 


As per claim 29, OH discloses all of the features of claim 28 as discloses above wherein OH also discloses wherein the one or more sensors include one or more of: an infrared (IR) sensor, a rotational sensor, or a camera (See Para [0033], i.e. gyro sensor (rotational sensor) ).

As per claim 30, OH discloses all of the features of claim 28 as discloses above wherein OH also discloses wherein the apparatus includes the one or more sensors (See Para [0033], i.e. proximity sensor, See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 31, OH discloses all of the features of claim 24 as discloses above wherein OH also discloses wherein the user interaction circuitry is further to detect that the user activity on the electronic device has stopped, and wherein the control circuitry is further to: receive updated user activity information from the user interaction circuitry to indicate that the user activity has stopped; and provide an indication to the wireless charging apparatus that the user activity has stopped (See Para [0033], i.e. proximity 

As per claim 32, OH discloses all of the features of claim 31 as discloses above wherein OH also discloses wherein the control circuitry is to provide the indication that the user activity has stopped based on a determination that the user activity has been stopped for greater than a threshold time period (See Para [0058], i.e. input sensing threshold value at the time … charging, See Para [0067], Para [0072], Para [0073]).

As per claim 33, OH discloses all of the features of claim 24 as discloses above wherein OH also discloses one or more antennas, wherein the indication of the user activity is provided via the one or more antennas (See Figure 2, i.e. wireless reception module 12 & Para [0023]-[0024], i.e. sensing signal to the control 118…wireless power transmission).

As per claim 34, OH discloses:
One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause an electronic device (See Figure 2, i.e. control unit 10 & storage 11) to: 
detect a presence of a wireless charging apparatus in proximity to the electronic device to charge the electronic device (See Figure 2, i.e. wireless reception module 12 & Para [0023]-[0024], i.e. sensing signal to the control 118…wireless power transmission –[prior art include receiver that received wireless power, therefore would detect the presence wireless charging]); 
receive user activity information to indicate user interaction with the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] –[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as the user activity as cited above] ); and 
receive sensor data from one or more sensors associated with an environmental condition that indicates a presence of human tissue in proximity to the electronic device (See Para [0033], i.e. proximity sensor…temperature sensor…whether an object approaches a mobile terminal…internal/external temperature of the mobile terminal, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]);, and
provide, to the wireless charging apparatus based on the detection of the presence of the wireless charging apparatus (See Para [0025], i.e. wireless power reception module…communicate with the wireless power transmission apparatus, Para [0046], i.e. wireless charging through authentication, Para [0057], Para [0072], i.e. request wireless power transmission … start charging, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging –[prior art mobile device communicate with wireless charger such as through authentication , charge start request , and control charging stop – therefore is apparent the presence of wireless charging apparatus is detected as cited above]) the received user activity information and the sensor data, an indication of the presence of human tissue in proximity to the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] - See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]–[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as providing as the user activity control the charging process and also control stop charging when sense temperature result of human tissue and human proximity sensor is considered as the providing as cited above] ).

As per claim 35, OH discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the electronic device is to receive a lower level of charging power based on the provided indication (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 36, OH discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the user interaction includes user interaction with a user interface of the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).


As per claim 38, OH discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the one or more sensors include one or more of: an 

As per claim 39, OH discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the instructions, when executed by the one or more processors, are further to cause the electronic device to: receive updated user activity information from the user interaction circuitry to indicate that the user interaction has stopped; determine, based on the updated user activity information, that the user interaction has been stopped for longer than a threshold time period; and provide, based on the determination, an indication to the wireless charging apparatus that the user activity has been stopped (See Para [0033], i.e. proximity sensor, See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] – See Figure 6, i.e. input sensing 336).

As per claim 40, OH discloses:
A wireless charging apparatus comprising: 
charging circuitry to radiate an electromagnetic field to wireless charge an electronic device in proximity to the wireless charging apparatus (See Figure 1, i.e. charger 1 with resonance signal generator 114); and
control circuitry coupled to the charging circuitry, the control circuitry to (See Figure 1, i.e. control unit 118): receive, from the electronic device, an indication of presence of human tissue proximity to the electronic device See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] - See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]), wherein the indication is based on:
detection, by the electronic device, of a presence of the wireless charging apparatus (See Para [0025], i.e. wireless power reception module…communicate with the wireless power transmission apparatus, Para [0046], i.e. wireless charging through authentication, Para [0057], Para [0072], i.e. request wireless power transmission … start charging, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging –[prior art mobile device communicate with wireless charger such as through authentication , charge start request , and control charging stop – therefore is apparent the presence of wireless charging apparatus is detected as cited above]);
detection, by user interaction detection circuitry of the electronic device, of user activity on the electronic device (See Figure 2, i.e. Touch screen 16 & input prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as the user activity as cited above] ); and
sensor data from one or more sensors of the electronic device, wherein the sensors are associated with an environmental condition that indicates a presence of human tissue in proximity to the electronic device (See Para [0033], i.e. proximity sensor…temperature sensor…whether an object approaches a mobile terminal…internal/external temperature of the mobile terminal, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]); and
and lower a power level of the radiated electromagnetic field based on the indication  (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] – See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit prior art control charge include reduce and/or stop charge current] ).

As per claim 41, OH discloses all of the features of claim 40 as discloses above wherein OH also discloses wherein the charging circuitry includes: an induction coil to radiate the electromagnetic field (See Figure 1, i.e. 114); a power amplifier coupled with the induction coil to control current provided to the induction coil to radiate the electromagnetic field (See Figure 1, i.e. 112); and logic coupled with the control circuitry and power amplifier, to control the power amplifier, in response to signal from the control circuitry (See Figure 1, i.e. control 118 & Para [0021]-[0025]).

As per claim 42, OH discloses all of the features of claim 40 as discloses above wherein OH also discloses wherein the user interaction includes user interaction with a user interface of the electronic device  (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 43, OH discloses all of the features of claim 40 as discloses above wherein OH also discloses wherein the indication is a first indication, and wherein the control circuitry is further to: receive a second indication that the user interaction with the electronic device has stopped; and raise the power level of the radiated 

As per claim 44, OH discloses all of the features of claim 43 as discloses above wherein OH also discloses wherein the second indication is to indicate that the user interaction with the electronic device has been stopped for longer than a threshold time period (See Para [0058], i.e. input sensing threshold value at the time … charging, See Para [0067], Para [0072], Para [0073]).


Response to Applicant’s Remarks

7.	With respect to Applicant’s remarks, the following are addressed:

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims are maintained under prior art OH as cited above.
Applicant’s remarks (Page 7 & 8), argues that the prior art does not teach the detection, user activity information, and the sensor data to provide the indication of the presence of human tissue to the wireless charging apparatus.
. The prior art also discloses the control charging based on user activity on the mobile device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]). Therefore, prior art OH discloses the control of the wireless 
Because the prior art have been shown to teach the limitations of the claims as cited above, the rejection of the claims are maintained under prior art OH as cited above. This office action is Final.
Double Patenting rejection of the claims are maintained as no Terminal Disclaimer were filed.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851